Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 13-20 in the reply filed on07/05/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1-9,15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170107412A1(US’412), further in view of US20130086848A1(US’848).
Regarding claim 1, US’412 discloses that agglomerate abrasive particles each comprise a plurality of abrasive particles according to the present disclosure bonded together via a binder ([0084]). The binder can be any suitable binder, including an inorganic or organic binder (including thermally curable resins and radiation curable resins)([0086]). Examples of suitable conventional abrasive particles include fused aluminum oxide (including white fused alumina, heat-treated aluminum oxide and brown aluminum oxide) ([0106]). Typically, abrasive particles according to the present disclosure have an average alpha-alumina crystallite size in a range from 0.05 micrometers to 20 micrometers ([0073]). The resulting abrasive particles comprise an alpha-alumina crystalline phase from 0.25 to 20 percent by weight of a beta-alumina crystalline phase, based on the total weight of the alpha-alumina crystalline phase and the beta-alumina crystalline phase combined, hence being polycrystalline([0122]). The abrasive can be used in grind wheel([0085]). US’412 discloses that he binder can be any suitable binder, including an inorganic or organic binder (including thermally curable resins and radiation curable resins). The abrasive particles can be present in one layer or in two layers of the coated abrasive article. Binder materials may also contain) silicates (e.g., talc, clays, (montmorillonite) feldspar, mica, calcium silicate, calcium metasilicate, sodium aluminosilicate, sodium silicate)([0101]). US’412 discloses abrasive particles made according the present disclosure may have a variety of densities, typically depending on process conditions (e.g., sintering conditions). Useful densities will typically depend on the intended end use. In some embodiments, abrasive particles according to the present disclosure have a density (i.e., true density) of at least 3.7, 3.75, 3.8, 3.85, 3.9, or even at least 3.95 g/cm3, although other densities may also be used ([0074]).
But it is silent about the fused alpha aluminum oxide particles as applicant set forth in the claims.
US’848 discloses fused aluminum oxide having a mean crystallite size of the primary crystals between 20 micron and 100 micron and a closed macroporosity between 10% by volume and 30% by volume can be used advantageously for the production of abrasive materials and refractory products (abstract and [0037])). The content of alpha aluminium oxide of greater than 98% by weight ([0019]).
US’848 discloses that when used in abrasive wheels that should have a defined porosity, the use of the abrasive grains according to the invention leads to improvements over the prior art as the additional introduction of pore inducers can now be at least partly dispensed with. When using the abrasive grains according to the invention, the porosity of the abrasive wheel is now formed at least partly by the abrasive grain itself, which brings with it the additional advantage that the lubricating coolant is introduced directly into the abrasive contact zone. Introducing added porosity when using the abrasive grain according to the invention thus improves the cutting capability of the abrasive wheel and assists the stock removal during the work process and additionally, owing to the microcrystalline structure with a large, fissured surface, also improves the integration of the abrasive grain into the abrasive wheel, thereby enabling the abrasive performance to be increased ([0024]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the alpha fused alumina disclosed by US’848 motivated by the fact that such abrasive can be used advantageously for the production of abrasive materials and refractory products (abstract).US’848 discloses that when used in abrasive wheels that should have a defined porosity, the use of the abrasive grains according to the invention leads to improvements over the prior art as the additional introduction of pore inducers can now be at least partly dispensed with. When using the abrasive grains according to the invention, the porosity of the abrasive wheel is now formed at least partly by the abrasive grain itself, which brings with it the additional advantage that the lubricating coolant is introduced directly into the abrasive contact zone. Introducing added porosity when using the abrasive grain according to the invention thus improves the cutting capability of the abrasive wheel and assists the stock removal during the work process and additionally, owing to the microcrystalline structure with a large, fissured surface, also improves the integration of the abrasive grain into the abrasive wheel, thereby enabling the abrasive performance to be increased ([0024]).
Regarding claim 2, US’412 discloses that examples of suitable conventional abrasive particles include fused aluminum oxide (including white fused alumina, heat-treated aluminum oxide and brown aluminum oxide), silicon carbide, boron carbide, titanium carbide, diamond, cubic boron nitride, garnet, fused alumina-zirconia, and sol-gel-derived abrasive particles. The conventional sol-gel-derived abrasive particles may be seeded or non-seeded. Likewise, they may be randomly shaped or have a shape associated with them, such as a rod or a triangle. In some instances, blends of abrasive particles may result in an abrasive article that exhibits improved grinding performance in comparison with abrasive articles comprising 100 percent of either type of abrasive particle ([0106]).
Regarding claims 3-4, US’412 discloses that the abrasive particle types forming the blend may be of the same size. Alternatively, the abrasive particle types may be of different particle sizes. For example, the larger sized abrasive particles may be abrasive particles according to the present disclosure, with the smaller sized particles being another abrasive particle type. Conversely, for example, the smaller sized abrasive particles may be abrasive particles according to the present disclosure, with the larger sized particles being another abrasive particle type([0107]).
Regarding claims 5 and 6, US’412 discloses that the abrasive particles according the present disclosure may be blended with another abrasive particles and/or diluent particles at a ratio between 5 and 75 percent by weight, about 25 to 75 percent by weight about 40 to 60 percent by weight, or about 50 to 50 percent by weight (i.e., in equal amounts by weight) ([0105]).
Regarding claims 7,15 and 19, US’848 discloses that the closed macroporosity is between 10% by volume and 30% by volume ([0019]).
Regarding claims 8, 9, 16 and 20, US’848 discloses that the average diameter of the pores being between 10 micron and 100 micron and the maximum diameter being approximately 120 micron ([0019]).
Claim(s) 10, 11, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20170107412A1(US’412) and US20130086848A1(US’848) in view of US 20150052824 A(US’824).
Regarding claims 10,13,14, 17, and 18, combined teaching of the US’412 and US’848 discloses the agglomerate set forth above.
But it is silent about the specific binder and the open porosity as applicant set forth in the instant claims.
However, US’824 discloses that an agglomerate abrasive grain includes a mixture of individual abrasive grains and hollow bodies, wherein the abrasive grains and the hollow bodies are held together via a binding matrix of aluminosilicate and alkali silicate, and the agglomerate abrasive grain has an open porosity and a closed porosity in each case ranging from 5% by volume to 40% by volume, wherein the total porosity of the agglomerate abrasive grain is less than 50% by volume(abstract). US’824 discloses that trying to develop and to optimize an agglomerate abrasive grain for processing different moderately to machined materials it became apparent that particularly good results are reached, when the respective agglomerate abrasive grain has a relatively strong bond between the individual abrasive grains and thereby simultaneously a certain portion of closed and open porosity. The strong bond is reached by means of a binding matrix of aluminosilicate and alkali silicate comprising a molar ratio of Al.sub.2O.sub.3 to SiO.sub.2 of between 1:2 and 1:20, wherein the binding matrix is hardened at temperatures of below 500.degree. C. The closed porosity can preferably be adjusted by adding hollow bodies, which are mixed with the individual abrasive grains during the production of agglomerate abrasive grains. The adjustment of the open porosity is effected mainly via the quantity of used binder ([013]).
US’824 discloses that the agglomerate abrasive grain can be specifically selected and applied such that individual worn primary abrasive grains break out of the binding matrix of the agglomerate abrasive grain and that abrasive grains located therebelow are used instead, so that new cutting edges are exposed continuously. Such agglomerate abrasive grains thus have a long lifetime, are characterized by a cool cutting and generate a homogenous uniform grinding surface pattern for the entire lifetime. For processing of surfaces with abrasives, completely different demands are made on the abrasive, depending on the material to be processed, the grinding method used and the desired surface quality. The processing of surfaces made of different materials, such as wood, metal, ceramics, natural stone or plastic, e.g., thus also requires different grinding conditions and abrasives, which must be adapted individually to the respective application. While only the abrasive grain type and the abrasive grain size can be varied when using individual abrasive grains, the use of agglomerate abrasive grains offers numerous additional possibilities for optimizing the agglomerate abrasive grain for the respective application ([004-0006])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the claimed binder and the closed and open pores as applicant set forth in the claims, motivated by the fact that US’824 also drawn to abrasive for abrasive article such as grinding wheel, discloses that an agglomerate abrasive grain including a mixture of individual abrasive grains and hollow bodies, wherein the abrasive grains and the hollow bodies are held together via a binding matrix of aluminosilicate and alkali silicate, and the agglomerate abrasive grain has an open porosity and a closed porosity in each case ranging from 5% by volume to 40% by volume, wherein the total porosity of the agglomerate abrasive grain is less than 50% by volume, and wherein the strong bond is formed, can provide good result (abstract,[0013] and [0004-0006]).
Regarding claim 11, US’824 discloses that it became apparent that both the open porosity as well as the closed porosity should be in the range of between 5 and 40% by volume, whereby the sum of open and closed porosity (total porosity), however, should be less than 50% by volume of the agglomerate abrasive grain. Advantageously, the total porosity is thereby so high that the bulk density of the agglomerate abrasive grain is less than 1.0 g/cm3, preferably less than 0.9 g/cm3([0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731